Citation Nr: 9924558	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	G. Gregory Green, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1986.  Service personnel records show that he served in the 
Republic of Vietnam from August 1968 to March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for PTSD was granted and awarded a 30 percent evaluation, 
effective December 16, 1991, and in which a total disability 
rating for compensation purposes based on individual 
unemployability was denied.  A subsequent rating decision 
granted an increase to 50 percent for the service-connected 
PTSD, effective from December 16, 1991.  However, the issue 
of entitlement to an increased rating for PTSD remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own. Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment 
characterized by no more than occupational and social 
impairment with reduced reliability and productivity; and by 
no more than considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people and reduced reliability, flexibility, and 
efficiency productive of no more than considerable industrial 
impairment.

3.  Service connection is in effect for PTSD, confirmed and 
continued by this decision as 50 percent disabling; chronic 
obstructive pulmonary disease, evaluated at 10 percent 
disabling; degenerative joint disease of the lumbar and 
thoracic spine, evaluated at 10 percent disabling; 
chondromalacia, left knee, evaluated at 10 percent disabling; 
chondromalacia, right knee, evaluated at 10 percent 
disabling; bursitis, right shoulder, evaluated as zero 
percent disabling; and gout, evaluated as zero percent 
disabling; a bilateral factor of 1.9 percent, when added to 
the combined ratings for the bilateral knee disabilities, 
equals a rating of 21 percent for the knee disabilities.  The 
total combined disability rating is 70 percent.

4.  The veteran's service personnel records show that he 
retired from active service as a Sergeant First Class (E7) 
after total service of 18 years, 8 months with military 
occupation specialties (MOSs) as medical specialist (91B40) 
and medical records specialist (71G40). 

5.  The veteran has held jobs as a pipeline surveyor, night 
watchman, and truck driver, and is presently employed as a 
security guard. 

6.  The veteran has a high school equivalency diploma and is 
taking courses in computer maintenance.

7.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic 
Code 9411 (1992-1998).

2. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In November 1998, the Board remanded this case to the RO for 
further development.  In pertinent part, the RO was directed 
to determine whether or not the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA) and to obtain copies of these records 
and of private and/or VA records of treatment accorded the 
veteran for his PTSD.

In January 1999, the RO sent a letter to the veteran to his 
last known address, with a copy to the veteran's attorney of 
record, requesting that he indicate whether or not he is 
receiving disability benefits from SSA and that he identify 
all treating health care providers who had treated him for 
his PTSD since 1996.  The record does not show that the 
veteran or his attorney responded to this letter.

The Board therefore finds that the RO has complied with the 
essence of the terms of the Remand.  The veteran has not 
alleged that any other records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

I.  Increased Evaluation for PTSD

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A rating decision dated in July 1995 granted service 
connection for PTSD, pursuant to an April 1995 Board 
decision, and evaluated the disability as 30 percent 
disabling, effect December 16, 1991, which is the day the 
veteran's claim was received.  This rating was appealed, and, 
in December 1997, the RO increased this evaluation to 50 
percent, effective December 16, 1991.  This rating has been 
confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996.  
Formerly, the Schedule provided, under the General Rating 
Formula for Psychoneurotic disorders, for the assignment of a 
100 percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9205 (1991-1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

The RO applied these new criteria in the December 1997 rating 
decision and supplemental SOC in which it increased the 
evaluation awarded the veteran's service-connected PTSD from 
30 to 50 percent.  In light of this change in regulations, 
the veteran's current claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

The Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran.  The veteran does 
not meet the criteria for a higher disability evaluation 
under either criteria.  

Private and VA outpatient mental hygiene records are of 
record dating from August 1990, when it appears the veteran 
first presented for treatment as a referral from a veterans' 
center, to June 1996.  While scarce in number, these records 
evidence continuing treatment with prescribed medication for 
complaints such as inability to sleep, recurring nightmares, 
anxiety, depression, paranoia, sexual dysfunction, re-living 
of his experiences in Vietnam, relationship problems with his 
significant other, and difficulty in relationships with 
others.  In addition, statements are of record proffered by 
Derwood E. Culp, B.C.S.W, B.C.D, Psychiatric Social Worker, 
dated in August 1992, and by Mitchell Young, Ph.D., L.P.C., 
dated in September 1997, and add to the disability picture 
symptoms of isolation, survivor guilt, intrusive and paranoid 
thoughts, intrusive memories, flashbacks, hyper-vigilance, 
exaggerated startle response, difficulty concentrating, loss 
of short-term memory, and outbursts of anger.  As indicated 
above, the veteran declined to identify health care providers 
who had treated him since 1996, thus the RO was unable to 
obtain more current treatment records.

The January 1992 VA examination report indicates that the 
veteran was then employed as a truck driver delivering parts.  
The report shows subjective complaints of nightmares, feeling 
compelled to count things, and being uncomfortable with 
people touching him or coming up behind him.  The examiner 
described the veteran as "immature and rather schizophoid in 
relationship to others".  He was without indication of 
psychotic ideation.  The examiner diagnosed obsessive-
compulsive disorder with symptoms of recurrent depression, 
anxiety, and tendency to social restriction and withdrawal 
with symptoms of nightmares.

An independent medical examination, dated in January 1995, is 
of record and reveals findings of depressive syndrome, 
emotional isolation, nightmares, frequent intrusive and 
frightening thoughts about Vietnam, social disruption, family 
and job problems, excessive alcohol use, and 
psychophysiologic distress.  The examiner stated the veteran 
met diagnostic criteria for PTSD with co-occurring conditions 
including alcohol abuse, personality disorder (unspecified) 
and, possibly, obsessive-compulsive disorder.

The June 1995 VA examination report noted the veteran 
presented with an angry effect and in a hostile mood.  He was 
appropriately dressed with tired-looking eyes and greasy 
hair.  The examiner noted he had arrived over an hour early 
for his appointment and, although seen 15 minutes prior to 
his scheduled time, was angry that he wasn't examined upon 
his arrival.  He reported he was retired and not working.  
The examiner noted that the veteran responded affirmatively 
and exaggeratedly to almost every PTSD symptom, including 
difficulty getting along with others, feelings of anger and 
irritation toward others, exaggerated started response, 
emotional lability, intrusive thoughts concerning Vietnam, 
continued reminders with slight provocation, and etc.  When 
asked what symptom bothered him most, he responded that it 
was his difficulty being around other people.  Other 
subjective complaints are noted as occasional homicidal and 
suicidal thoughts without intention to act.  The examiner 
recorded objective observations of clear and goal-directed 
thoughts and adequate concentration.  Social judgment and 
insight were found to be fair, at best.  Results of various 
tests including, inter alia, the Minnesota Multiphasic 
Personality Inventory (MMPI) II, Million Clinical Multiaxial 
Inventory (MCMI) II, Scheduled Interview on Reported Symptoms 
(SIRS), Fundamental Interpersonal Relationships Orientation 
(FIRO), Beck Depression Inventory, and Mississippi Scale for 
PTSD showed results indicating such extreme responding on the 
veteran's part as to be invalid.  Upon retaking the MCMI-II 
at a later date, however, the veteran tested within marginal 
validity scales.  These results show the veteran presented 
himself in such a negative light as to suggest a long-time 
personality pattern of anger toward others with aggressive 
and sadistic characteristics and a tendency to avoid 
responsibility and interpersonal relationships.  The examiner 
diagnosed PTSD meeting the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-
IV), but found the severity of the disability to be 
questionable due to the veteran's exaggeration and possible 
dissimulation.

The February 1996 VA examination again presents an enigmatic 
disability picture.  The veteran reported he was not working 
and had not done since 1992, when he worked as a stocker.  He 
reported PTSD symptoms of constant anger directed against 
everyone, nightmares, difficulty sleeping, and depression.  
The examiner observed the veteran to be lackadaisical in 
manner but to have good contact with reality without 
looseness of associations or impairment of reality.  He 
exhibited a dependent personality.  The examiner diagnosed 
PTSD from history.

In the May 1997 VA examination report, the veteran again 
underwent extensive testing including, inter alia, the MMPI-
II, MCMI-II, the Trauma Symptom Inventory (TSI), the Patient-
Reported Psychosocial History, and the Mississippi Scale for 
PTSD.  Here, as well as in June 1995, testing results testing 
were found to be significantly elevated.  In addition and 
also similar to the findings of the June 1995 examination, 
the veteran claimed to experience nearly every symptom of 
PTSD listed in DSM-IV.  The only exceptions are psychogenic 
amnesia and a sense of foreshortened future.  The veteran 
further stated he hears a voice calling his name when no one 
else is around.  Nonetheless, while the examiner noted 
invalid results on the MMPI, the results of the MCMI, TSI, 
and Mississippi Scale for PTSD tests were found to be valid, 
showing a profile consisting of the following personality 
patterns:  avoidant, dependent, antisocial, passive-
aggressive, self-defeating, schizotypal, borderline; and the 
following trauma inventory:  atypical response, anxious 
arousal, depression, anger/irritability, intrusive 
experiences, defensive avoidance, dissociation, sexual 
concerns, impaired self-reference, exposure to trauma, 
dysphoria.  The examiner concluded the veteran is likely to 
experience numerous somatic concerns and complaints, low 
self-esteem and dominance, anxiety, subjective depression, 
mental dullness, malaise, worry, brooding, dysthymia, bizarre 
thoughts, persecutory thoughts, suicidal thoughts, and 
alienation from self and others.  Increased stress would 
likely produce social withdrawal.  The report reflects 
diagnoses of chronic, moderate PTSD rule out dysthymic 
disorder; history of alcohol abuse; avoidant personality 
disorder; and personality disorder not otherwise specified 
mixed with borderline, schizotypal and antisocial personality 
traits.  The examiner measured the Global Assessment of 
Functioning (GAF) score at 50, and noted the veteran 
presented as alert and oriented to time, place, person, and 
situation.

The employment history, as reported by the veteran, in the 
May 1997 VA examination report notes prior employment as a 
pipeline surveyor from 1989 to 1990, as a night watchman in 
1991, and as a truck driver, from 1991 to 1993.  Presently, 
he stated, he is going to school to study computers.  He 
reported in a separate VA general medical examination, 
conducted in the same month, that he had recently begun 
working as a security guard, five hours a day, five days a 
week.

Statements and records concerning the veteran's employment 
indicate, additionally, that he was unemployed initially 
following his retirement from active service.  He sustained a 
work-related injury in 1992, for which he received both 
workmen's compensation for a year before arriving at a 
financial settlement with his employer's insurance company.  

To address first the new, more specific rating criteria, the 
Board notes that the examination reports show findings of 
depression in 1992, 1995, and 1997; anxiety in 1992 and 1997; 
chronic sleep impairment in 1992 and 1995; difficulty in 
maintaining work and social relationships in 1992, 1995, and 
1997; suicidal thoughts in 1997; and personality pattern 
suggestive of anger and aggression in 1995 and 1997.  In 
addition, the veteran's employment record, as can be gleaned 
from other sources in the record, show that the veteran has 
worked, that he is currently employed, and that he is 
presently attending school.

A 70 percent evaluation is warranted for symptoms of PTSD 
resulting in deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
However, the evidence of record does not establish that the 
required manifestations are present.  This is so for the 
following reasons.

First, the evidence of record shows the veteran has been 
found to exhibit impairment developing and maintaining social 
and work relationships.  In addition, he manifests 
depression, suicidal ideation, and some obsessional behavior.  
Nonetheless, he has not been found to exhibit any cognitive 
impairment, impairment of reality, inadequate concentration, 
or insight and judgment measured at less than fair.

Second, in May 1997, the examiner noted that the veteran's 
symptoms of PTSD would adversely affect his ability to 
function under stress, and that increased stress could be 
expected to produce social withdrawal in addition to such 
symptoms as anxiety, depression, mental dullness, malaise, 
and alienation.  In addition, statements proffered by Dr. 
Young and Mr. Culp indicate, respectively, that the veteran 
is relegated to meaningless minimum wage employment and that 
he is totally disabled because of his PTSD.  Yet, the 
evidence of record indicates that the veteran has been 
employed from 1989 to 1993 and that, in 1992, he injured his 
neck in an industrial accident.  Furthermore, he reports he 
is currently employed and attending school.  

Third, while the veteran complains of emotional numbness, 
difficulty getting along with people, and alienation from his 
wife, he remains married, is currently employed, and is 
attending school.

Similarly, both the old and the new criteria for a 100 
percent rating are not approximated.  As noted above, two 
statements proffered by treating health care professionals 
are of record and attest to the veteran's inability to obtain 
and retain gainful employment and his inability to obtain and 
retain other than meaningless, minimum wage employment 
because of his service-connected PTSD.  Moreover, the 1997 VA 
examination report reflects that the veteran exhibits 
alienation from self and others, and that increased stress is 
likely to produce social withdrawal.  The veteran has 
repeatedly expressed difficulty getting along with others, 
alienation from his wife, and emotional numbness that 
exacerbates these conditions.  Nonetheless, the record simply 
does not establish that the veteran is totally occupationally 
or socially impaired.  He has had some problems maintaining a 
job, particularly since his work-related accident in 1992, 
but he reports he is currently employed and attending school.  
Moreover, he remains married and concerned enough about the 
relationship to seek treatment.

Thus, while the evidence of record supports a conclusion that 
the veteran's symptoms result in occupational and social 
impairment with reduced reliability and productivity, as 
evidenced by the type of employment he has obtained and his 
periods of absence from work, the record simply does not 
establish impairment greater than that warranted by a 50 
percent evaluation.  Both the examination reports and the 
treatment records show that he generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation.  These records do not reflect that he has 
presented as other than adequately-groomed, appropriately 
attired, alert, and oriented-albeit lackadaisical in 
February 1996-nor do they evidence inadequate concentration 
or memory; impaired reality, thought content, or thought 
process; or conversational abnormalities such as 
inappropriate comments.  Finally, the evidence of record 
simply does not establish that the veteran is totally 
occupationally or socially impaired.

As for the remainder of the former rating criteria, the 
veteran's symptoms of PTSD more nearly approximate the 
criteria for the 50 percent rating, and no higher.  The 
symptoms appear to produce a considerable amount of 
industrial impairment, as shown by the types of employment he 
has had as well as his absences from employment.  Yet, the 
evidence also shows that the veteran has maintained his 
family relationships, is currently employed, and is attending 
school.  When considering the totality of his symptoms-on 
the one hand no impairment in grooming, awareness or 
apprehension of reality, concentration, memory, thought 
content, thought process, or conversation and on the other 
hand depression, anxiety, anger, and difficulty with 
relationships, etc.-the Board concludes that not more than 
considerable social and industrial impairment have been 
shown.  

The Board acknowledges that the 1997 VA examination contained 
a GAF score of 50.  This score reflects that the person has 
symptoms that are serious, involving, e.g., suicidal ideation 
and severe obsessional rituals, resulting in serious 
impairment in social, occupational, or school functioning 
involving, e.g., having no friends and being unable to keep a 
job.  Such a GAF score reinforces a disability picture of 
industrial and social impairment productive of reduced 
reliability and productivity, or, in the alternative, a 
disability picture of considerable occupational and social 
impairment.  Yet, as demonstrated above, the veteran's 
symptomatology does not render him unable to keep a job.  
Rather, he reports he is, currently, employed and attending 
school.  When focusing on the observed symptomatology and the 
veteran's employment history, rather than on the GAF score 
assigned by the examiners, the Board concludes that the 
requirements for a rating higher than 50 percent are not met.  

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provide a range of evaluations from noncompensable 
to 100 percent as delineated above.  However, as discussed 
above, the evidence simply does not reflect that the required 
manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has sought 
treatment for his PTSD, yet, the record does not show that 
the treatment undertaken to date or recommended for the 
future is of such length or frequency as to render the 
application of the rating schedule inadequate.  Moreover, the 
evidence of record does not show that the service-connected 
PTSD, alone, interferes so markedly with the veteran's 
employment as to make application of the schedular criteria 
impractical.  Rather, the veteran reports he is currently 
working-albeit part-time-and attending school.  Moreover, 
the Board notes that the veteran sustained a work-related 
neck injury in 1992, for which he received both workmen's 
compensation and an insurance settlement from his employer.  
Thus, the evidence cannot show that the impairment resulting 
solely from his PTSD alone warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected PTSD is adequately compensated by the 
rating assigned above.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.

II.  Total Disability Rating for Compensation Purposes based 
on Individual Unemployability due to Service-Connected 
Disabilities

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The evidence of record indicates that the veteran has a GED, 
that he was trained as a medical specialist and a medical 
records specialist during his more-than 18-year career in the 
active military service.  While on active service, he 
attained the rank of E7, or Sergeant First Class, before 
retiring.  Since his discharge from active service, he has 
worked as a pipeline surveyor, a night watchman, and a truck 
driver.  These records further indicate that the veteran is 
currently employed as a security guard, and that he is 
attending school to study computer maintenance.  Service 
connection is currently in effect for chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling, 
degenerative joint disease, lumbar and thoracic spine, 
evaluated as 10 percent disabling, chondromalacia of the left 
knee, evaluated as 10 percent disabling, chondromalacia of 
the right knee, evaluated as 10 percent disabling, bursitis, 
right shoulder, evaluated as zero percent disabling, gout, 
evaluated as zero percent disabling, and PTSD, by this 
decision confirmed and continued as 50 percent disabling.  A 
bilateral factor of 1.9 percent is added for the veteran's 
bilateral knee disabilities.  The combined rating is 70 
percent from August 21, 1995.

The veteran's current combined disability rating meets the 
percentage requirements of 38 C.F.R. § 4.16 (1998).  His 
combined rating is 70 percent, and his disability from his 
PTSD is rated 50 percent disabling.  

Concerning the veteran's chronic obstructive pulmonary 
disease (COPD), a May 1997 VA examination report reveals a 
recent history of tonsillectomy and removal of the uvula with 
resultant improvement of unusual snoring, and objective 
observations of good color with slight edema but no cyanosis 
or clubbing, normal but distant breath sounds, and minor 
limitation of chest expansion with limited diaphragm 
excursion.  The veteran did not exhibit shortness of breath 
at any time during the examination.  Pulmonary function 
studies show moderate decrease in FVC, possibly indicative of 
restrictive lung disease, and severe obstructive lung disease 
with significant improvement in FEV post bronchodilators.  
FEV-1/FEV measurements are recorded at 59 percent following 
treatment with prescribed medication.  The examiner diagnosed 
COPD and emphysema with past history of bouts of bronchitis.  
X-rays revealed hyperillumination of the peripheral lungs 
with prominence of the central pulmonary vasculature, a one-
centimeter nodular density in the lower right lung, and 
stable calcifications in the hilar regions and peripheral 
lungs.  The examiner recorded a diagnosis by X-ray of minimal 
abnormality.

Regarding the veteran's lumbar and thoracic spine, a February 
1996 VA examination report shows findings of minor 
paravertebral tightness but no spasm and no pain on 
palpation.  Range of motion measurements in the thoracolumbar 
spine are recorded at 80 degrees forward flexion, 20 degrees 
backward extension, 35 degrees left lateral flexion, 40 
degrees right lateral flexion, 30 degrees rotation to the 
left, and 35 degrees rotation to the right.  The examiner 
noted, specifically, no evidence of pain upon motion.  
Neurological findings are normal.  Results of X-rays reveal 
minimal Schmorl's nodes on the inferior surface of the mid 
and lower lumbar vertebral bodies with minor spondylosis of 
the lumbar spine, moderate spondylosis of the thoracic spine, 
and slight anterior wedging of the 12th thoracic vertebrae.  
The examiner diagnosed spondylosis and possible degenerative 
arthritis of the upper thoracic spine and lumbar spine, by 
history.  The May 1997 VA examination report notes no change 
from February 1996.

The February 1996 VA examination report further contains 
evaluations of the veteran's bilateral knee disabilities and 
of his right shoulder disability.  Concerning his bilateral 
knee disabilities, the report indicates no objective 
observations of swelling, deformity, subluxation, lateral 
instability, or loose motion in either knee.  Range of knee 
joint motion is recorded as zero to 130 degrees, bilaterally.  
Results of X-rays reveal minor narrowing of knee joint space, 
intact cortical margins, and satisfactory osseous density, 
bilaterally.  The examiner diagnosed probable chondromalacia, 
and minor degenerative joint disease, of both knees.  With 
regard to the right shoulder disability, the report indicates 
findings of a symmetrical shoulder girdle without muscle 
wasting or atrophy, evidence of acromioclavicular joint 
disease, no looseness or tear of the shoulder capsule, no 
tenderness over the deltoid, no indication of residual 
bursitis.  Range of right shoulder joint motion is recorded 
as 179 degrees flexion, zero degrees extension, 80 degrees 
internal rotation, 80 degrees external rotation, 160 degrees 
abduction.  Results of X-rays evidence no fracture, 
dislocation or bony abnormality.  The examiner diagnosed past 
history of bursitis without evidence of current acute 
impairment and possible minor degenerative arthritis.  The 
May 1997 VA examination report notes no change from February 
1996.

Both the May 1997 and February 1996 VA examinations note a 
history of gout, but no evidence of current abnormality.

As discussed in detail above, which will not be repeated 
here, the veteran's service-connected PTSD is characterized 
by symptomatology productive of industrial and social 
impairment with reduced reliability and productivity or, in 
the alternative, symptomatology causing considerable 
occupational and social impairment.

The most recent VA examination reports of record are dated in 
May 1997.  Overall and in conjunction with reports dated in 
February 1996 and referenced by the examiner in the May 1997 
report, these reports reveal service- and nonservice-
connected diagnoses of COPD and emphysema, tobacco abuse up 
to four years prior, alcohol abuse 1967 to 1985, status post 
tonsillectomy and excision of uvula, diabetes mellitus, 
history of gout, history of hiatal hernia, minor bilateral 
varicosities, arthritis of the spine, arthritis of the knees, 
history of bursitis in the right shoulder, and PTSD, 
dysthymic disorder, avoidant personality disorder, and 
personality disorder not otherwise specified with mixed 
borderline, schizotypal, and antisocial personality traits.

The Board has reviewed the entire record and finds no 
evidence that the veteran's service-connected disabilities, 
standing alone, render him incapable of securing or following 
a substantially gainful occupation.  He has a high school 
diploma equivalency, education with 18 years' training and 
experience in the medical field, and he has worked as a 
pipeline surveyor, night-watchman, and truck driver.  
Moreover, he is currently employed as a security guard and is 
attending classes in computer maintenance.

The Board notes that the record contains two statements from 
Dr. Young, and Mr. Culp, both of whom have treated the 
veteran for his service-connected PTSD.  Mr. Culp avers that 
the veteran is unemployable due to his PTSD.  Dr. Young 
states that, while the veteran is employable, his PTSD 
relegates him to meaningless and minimum-wage positions.  
Nonetheless, the record does not concur.  As above noted, the 
veteran does have a history of employment; and, as recently 
as May 1997, he reported he is employed, albeit part-time as 
a security guard, and that he is going to school to study 
computer maintenance.

The claims file contains no other statements from past or 
potential employers stating that the veteran is unemployable.  
Moreover, the Board notes that the evidence of record 
establishes that the veteran is trained and experienced as a 
medical specialist and as a medical records specialist.  
Furthermore, as a non-commissioned officer, he would have had 
to manage others in his direct supervision.  While some 
medical care tasks may require strenuous physical effort, 
patient administration and/or a managerial position in either 
field would not necessarily do so.  And, while medical care, 
patient administration, and managerial duties would 
reasonably be expected to involve interaction with others, 
records maintenance, security work, and driving a truck would 
not necessarily do so.

The Board observes that the veteran has decline to 
participated fully in his claim.  The RO, in January 1996, 
furnished the veteran with a VA Form 21-8940 which it 
requested the veteran fill out in support of his claim for a 
total disability rating for compensation based on individual 
unemployability due to his service-connected disabilities.  
The record does not show the veteran responded.

The Board also notes that the veteran did not respond to the 
RO's request for additional information regarding his receipt 
of disability benefits, if any, from SSA.  Nor did he 
identify health care providers who may have treated him since 
1996.  

The Court has noted that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The veteran's assertions that his service-connected 
disabilities render him unemployable are not supported by the 
medical evidence of record.  Based on the description of the 
impairments due to the service-connected disabilities, as 
contained in the medical evidence of record-including 
treatment records and examination reports-the Board simply 
cannot find that the veteran's service-connected disabilities 
render him unemployable.  The record does not reflect any 
unusual circumstances that place the veteran in a different 
position than other veterans with the same disability 
ratings. 

In this respect, the Board specifically notes that the 
veteran reported, in May 1997, that he sustained a work-
related injury to his neck in 1992.  As a result, he avers he 
was terminated from his job.  But he also received workmen's 
compensation and an insurance settlement from his employer.  
Only service-connected disabilities may be considered under 
38 C.F.R. § 4.16, and the veteran is not service-connected 
for his cervical spine disability.

The veteran has not demonstrated that he is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  Rather, he has 
demonstrated that the reverse is true.  Specifically, he has 
reported, as recently as May 1997, that he is currently 
employed as a security guard, and that he is in school to 
study computer maintenance.  See 38 C.F.R. § 4.16 (1998).

Accordingly, the Board concludes that he is not entitled to a 
total rating for compensation based on unemployability.

The appellant's representative has asserted that the doctrine 
of benefit of the doubt requires a grant of the benefits 
sought.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, the preponderance 
of the evidence, particularly the evidence derived from 
medical treatment records and medical examination reports, 
indicates that the veteran's service-connected disabilities 
have not rendered him unable to secure and follow 
substantially gainful employment.  Therefore, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).


ORDER

An evaluation greater than 50 percent for the service-
connected PTSD is denied.  Entitlement to a total disability 
rating for compensation based on individual unemployability 
due to service-connected disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

